United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2819
                                   ___________

Arthur W. Brooks,                    *
                                     *
             Appellant,              *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Kenneth S. Apfel, Commissioner,      * Western District of Arkansas.
Social Security Administration,      *
                                     *     [UNPUBLISHED]
             Appellee.               *
                                ___________

                          Submitted: February 7, 2001
                              Filed: March 6, 2001
                                  ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Arthur Brooks appeals the district court’s1 order affirming the Commissioner’s
decision to deny disability insurance benefits (DIB).

      Brooks applied for DIB in February 1997, alleging disability since March 1980
from back and leg pain. After a hearing (at which Brooks was represented by counsel),

      1
       The Honorable Beverly Stites Jones, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
the administrative law judge (ALJ) found Brooks not disabled because he could
perform his past relevant work (PRW) until at least December 31, 1985, the last day
he qualified for DIB. Brooks submitted some additional documents to the Appeals
Council, which declined to review the matter further. We evaluate the ALJ’s decision
to determine whether it is supported by substantial evidence on the record as a whole,
that is, whether there exists relevant evidence that a reasonable person might accept as
adequate to support the conclusion. Ingram v. Chater, 107 F.3d 598, 600 (8th Cir.
1997). And when--as here--the Appeals Council denies review on the basis that the
new evidence does not detract from the ALJ’s conclusion, we evaluate whether the
record as a whole, including the new evidence, supports the ALJ’s conclusion.
Cunningham v. Apfel, 222 F.3d 496, 500 (8th Cir. 2000).

       We reject Brooks’s contention that specific sections of the Commissioner’s
Programs Operations Manual Systems establish his disability: the manual is not legally
binding on the Commissioner, Berger v. Apfel, 200 F.3d 1157, 1161 (8th Cir. 2000),
and the cited sections merely set forth the requirements of sedentary work and do not
apply to this case. We find no basis to disturb the ALJ’s conclusion that Brooks did
not meet or equal any impairment listed at 20 C.F.R. Part 404, Subpart P, App. 1
(2000)--including section 11.04(B), which requires “[s]ignificant and persistent
disorganization of motor function in two extremities, resulting in sustained disturbance
of gross and dexterous movements, or gait and station.” We believe the ALJ properly
assessed the credibility of Brooks and his wife under Polaski v. Heckler, 739 F.2d
1320, 1322 (8th Cir. 1984), and properly rejected their testimony of disabling pain as
inconsistent with Brooks’s failure to seek medical attention, see Shannon v. Chater, 54
F.3d 484, 486 (8th Cir. 1995) (failure to seek medical treatment may be inconsistent
with disability), and his disdain for pain medication, see Haynes v. Shalala, 26 F.3d
812, 814 (8th Cir. 1994) (lack of strong pain medication was inconsistent with
disabling pain), during the relevant period. Further, we find that the ALJ correctly
considered Brooks’s mental condition in making his findings. See Jones v. Callahan,
122 F.3d 1148, 1153 (8th Cir. 1997) (ALJ properly concluded claimant did not have

                                          -2-
severe mental impairment, where claimant was not undergoing regular mental-health
treatment or regularly taking psychiatric medications, and where his daily activities
were not restricted from emotional causes).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-